DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2017/0244159 A1).
In claim 1, Moon discloses in Fig. 4, an antenna element, comprising: 
a reflector plate (1), 
a radiator (13) comprising a balun device (134/144) and a dipole device ([0014] dipole-type radiating element) for operating in a first frequency band ([0031] a first frequency band among transmission frequency bands of the base station antenna), the dipole device being connected to the reflector plate (1) by the balun device ([0038] the balun supports 134 and 144 for supporting and coupling the first radiating element 14 and the second radiating element 13 may be integrally formed as a single structure on the whole), and 
a sub-reflector (14) surrounding the radiator (13) and arranged between the reflector plate (1) and the dipole device, the sub-reflector comprising: 
a bottom section (portion of bottom surface for 14) connected to the reflector plate, 
a top section (entire portion of upper surface for 14) wider than the bottom section, and an opening through which the balun device traverses the sub-reflector; 
with the exception of disclosing wherein a distance from the dipole device to the reflector plate is more than 1/4 of a wavelength corresponding to a central frequency of the first frequency band, and 
wherein the balun device comprises a short-circuit at a distance from the dipole device in a range of 15 to 35 percent of said wavelength.
Moon further discloses in Fig 11, the balun device comprises a short-circuit (feedline 342).
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein a distance from the dipole device to the reflector plate is more than 1/4 of a wavelength corresponding to a central frequency of the first frequency band, and wherein the balun device comprises a short-circuit at a distance from the dipole device in a range of 15 to 35 percent of said wavelength, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In claim 2, Moon discloses the antenna element according to claim 1, wherein Moon further discloses the sub-reflector (14) is electrically connected to the reflector plate (1).
In claim 3, Moon discloses the antenna element according to claim 2, wherein Moon further discloses the radiator (13) is electrically connected to the reflector plate (1), and wherein the sub-reflector (14) and the radiating radiator are not directly connected to each other (separated by 134).
In claim 11, Moon discloses a multiband antenna, comprising a first antenna element (first arm 130 in Fig. 4 of Moon) according to claim 1; and a second antenna element (second arm 130) comprising a second dipole device, wherein the second dipole device is arranged at approximately the same height as the first dipole device (first arm 130 on left, and second arm 130on right, see Fig. 5).
In claim 13, Moon discloses in Figs. 9-11, a balun device, comprising:
a first circuit board (344-1) configured to feed a first dipole of a dipole device (130); and 
a second circuit board (344-2) configured to feed a second dipole of the dipole device, 
wherein a first short circuit (342) of a first balun is arranged on the first circuit board (344-1)  and a second short circuit (342) of a second balun is arranged on the second circuit board (344-2), 
wherein the first and second circuit boards comprise slots (as shown in Fig. 11) for inserting the first and second circuit boards in each other, and 
a second slot of the second circuit board (344-2) is arranged in an open manner; with the exception of disclosing wherein a first slot of the first circuit board is arranged in a closed manner within the circuit board.
It is obvious in the art to make the slot in the first circuit board 344-1 in Moon in a closed manner, so that the second circuit board 344-2 is inserted perpendicular to the first circuit board from a side way instead of from the top as shown in Fig. 11 of Moon, is considered to be an engineering design choice based on design needs.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moon in order to provide a mobile communication base station antenna capable of more simplifying a structure in which a dipole-type radiating element is stacked on a patch-type radiating element, and in particular, optimizing a structure of the overall antenna by improving a feeding structure.
In claim 14, Moon further discloses the balun device according to claim 13, wherein proximate ends of the first slot and the second slot are approximately at the same distance from an attachment portion for the dipole device (as seen in Fig. 11).
In claim 15, Moon further discloses the balun device according to claim 14, wherein the first short circuit (342 in 344-1) and the second short circuit (342 in 344-2) are arranged at said respective proximate ends of the first slot and second slot (see Fig. 11).
.
Allowable Subject Matter
4.	Claims 4-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hyjazie et al. (US 2014/0111396) teaches dual band interleaved phase array antenna.
Lier et al. (US 10,320,085 B1) teaches high efficiency short backfire antenna using anisotropic impedance walls.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844